Filed 11/29/12




      IN THE SUPREME COURT OF CALIFORNIA


PACIFIC PALISADES BOWL MOBILE       )
ESTATES, LLC,                       )
                                    )
           Plaintiff and Appellant, )
                                    )                            S187243
           v.                       )
                                    )                     Ct.App. 2/4 B216515
CITY OF LOS ANGELES,                )
                                    )                     Los Angeles County
           Defendant and Appellant. )                   Super. Ct. No. BS112956
____________________________________)


        We hold here that the requirements of the California Coastal Act of 1976
(Pub. Resources Code, § 30000 et seq.; hereafter Coastal Act) and the Mello Act
(Gov. Code, §§ 65590, 65590.1) apply to a proposed conversion, within
California‟s coastal zone, of a mobilehome park from tenant occupancy to resident
ownership. In so holding, we reject the argument that such a conversion is not a
“development” for purposes of the Coastal Act, and further reject the argument
that Government Code section 66427.5, a provision of the Subdivision Map Act
(Gov. Code, §§ 66410-66499.37), exempts such conversions from the need to
comply with other state laws, or precludes local governmental agencies from
exercising state-delegated authority to require compliance with state laws such as
the Coastal Act or the Mello Act.
        We therefore affirm the Court of Appeal‟s judgment overturning a grant of
mandamus relief to Pacific Palisades Bowl Mobile Estates, LLC (Palisades Bowl).



                                         1
                                 BACKGROUND
       The present controversy arose after the City of Los Angeles (the City)
refused to accept Palisades Bowl‟s application to convert its 170-unit mobilehome
park from tenant occupancy to resident ownership because Palisades Bowl had
failed to include applications for a coastal development permit or for Mello Act
approval. Palisades Bowl declined to provide the applications, instead filing in the
superior court a petition for writ of mandate and a complaint for injunctive and
declaratory relief. Palisades Bowl argued that the proposed conversion was not a
development subject to the Coastal Act, and that the City‟s action was in any event
barred by Government Code section 66427.5, a provision that states substantive
and procedural requirements for obtaining map approval for conversions of
mobilehome parks from tenant occupancy to resident ownership. The trial court
agreed with Palisades Bowl. It therefore issued a peremptory writ of mandamus
commanding the City to vacate its decision finding Palisades Bowl‟s application
incomplete, to deem the application complete, and to evaluate the application for
approval without considering whether it complied with either the Coastal Act or
the Mello Act.
       The Court of Appeal reversed, reasoning that the policy considerations
behind the Coastal Act and the Mello Act are more extensive than those behind
Government Code section 66427.5, and section 66427.5 therefore could not
preclude the City from imposing conditions and requirements mandated by those
acts on a subdivider seeking to convert to resident ownership a mobilehome park
located in the coastal zone. It therefore entered judgment directing the trial court
to vacate its peremptory writ of mandamus and enter judgment in favor of the
City. We granted review.




                                          2
                                    DISCUSSION
                                            I.
       We are concerned with the interplay between three separate statutory
schemes, each furthering important state interests and each in some manner
regulating development within California‟s coastal areas.
A. Coastal Act (Pub. Resources Code, § 30000 et seq.)
       The Coastal Act “was enacted by the Legislature as a comprehensive
scheme to govern land use planning for the entire coastal zone of California. The
Legislature found that „the California coastal zone is a distinct and valuable
natural resource of vital and enduring interest to all the people‟; that „the
permanent protection of the state‟s natural and scenic resources is a paramount
concern‟; that „it is necessary to protect the ecological balance of the coastal zone‟
and that „existing developed uses, and future developments that are carefully
planned and developed consistent with the policies of this division, are essential to
the economic and social well-being of the people of this state . . . .‟ ([Pub.
Resources Code,] § 30001, subds. (a) and (d).)” (Yost v. Thomas (1984) 36 Cal.3d
561, 565.) The Coastal Act is to be “liberally construed to accomplish its purposes
and objectives.” (Pub. Resources Code, § 30009.) Under it, with exceptions not
applicable here, any person wishing to perform or undertake any development in
the coastal zone must obtain a coastal development permit “in addition to
obtaining any other permit required by law from any local government or from
any state, regional, or local agency . . . .” (Id., § 30600, subd. (a).)
       The Coastal Act expressly recognizes the need to “rely heavily” on local
government “[t]o achieve maximum responsiveness to local conditions,
accountability, and public accessibility . . . .” (Pub. Resources Code, § 30004,
subd. (a).) As relevant here, it requires local governments to develop local coastal
programs, comprised of a land use plan and a set of implementing ordinances

                                            3
designed to promote the act‟s objectives of protecting the coastline and its
resources and of maximizing public access. (Id., §§ 30001.5, 30500-30526;
Landgate, Inc. v. California Coastal Com. (1998) 17 Cal.4th 1006, 1011.) Once
the California Coastal Commission certifies a local government‟s program, and all
implementing actions become effective, the commission delegates authority over
coastal development permits to the local government. (Pub. Resources Code,
§§ 30519, subd. (a), 30600.5, subds. (a), (b), (c).) Moreover, “[p]rior to
certification of its local coastal program, a local government may, with respect to
any development within its area of jurisdiction, . . . establish procedures for the
filing, processing, review, modification, approval, or denial of a coastal
development permit.” (Id., § 30600, subd. (b)(1).) An action taken under a locally
issued permit is appealable to the commission. (Id., § 30603.) Thus, “[u]nder the
Coastal Act‟s legislative scheme, . . . the [local coastal program] and the
development permits issued by local agencies pursuant to the Coastal Act are not
solely a matter of local law, but embody state policy.” (Charles A. Pratt
Construction Co., Inc. v. California Coastal Com. (2008) 162 Cal.App.4th 1068,
1075.) “In fact, a fundamental purpose of the Coastal Act is to ensure that state
policies prevail over the concerns of local government.” (Ibid.) Moreover, in
certain areas, sometimes referred to as dual permit jurisdictions, an applicant must
obtain a permit from the local entity and after obtaining the local permit, a second
permit from the commission. (Pub. Resources Code, §§ 30600, 30601; Cal. Code
Regs., tit. 14, § 13301, subd. (a).) Palisades Bowl‟s mobilehome park is located in
a dual permit jurisdiction.
       The Coastal Act does not specifically recite that it requires a permit for
mobilehome park conversions, and Palisades Bowl contends it does not. We
disagree. The act requires a coastal development permit for “any development” in
the coastal zone. (Pub. Resources Code § 30600.) As relevant here, a

                                          4
“development” means a “change in the density or intensity of use of land,
including, but not limited to, subdivision pursuant to the Subdivision Map Act
. . . , and any other division of land, including lot splits, except where the land
division is brought about in connection with the purchase of such land by a public
agency for public recreational use.” (Id., § 30106.) The Subdivision Map Act
defines “subdivision” as “the division, by any subdivider, of any unit or units of
improved or unimproved land, or any portion thereof . . . .” (Gov. Code, § 66424.)
It specifically refers to the conversion of a rental mobilehome park to resident
ownership as a form of “subdivision” (id., § 66427.5), and refers to the applicant
seeking to subdivide the property on which the park is located as the “subdivider”
(id., §§ 66423, 66427.4, 66427.5). A mobilehome park conversion thus is a
“subdivision” under the Subdivision Map Act and for that reason is also a
“development” subject to the Coastal Act‟s permit requirements.
       Palisades Bowl argues, however, a conversion of a mobilehome park is not
a “development” for purposes of the Coastal Act because it does not alter the
density or intensity of use of the land. But by introducing a list of projects,
including “subdivision,” with the phrase “including, but not limited to,” the
Legislature in Public Resources Code section 30106 has explained that each listed
project is a change in the intensity of use for purposes of the act, and by means of
the list illustrates various species of changes in land use against which other
unspecified projects may be measured so it may be determined whether they, too,
require coastal permits. (See People v. Arias (2008) 45 Cal.4th 169, 181
[recognizing “the proviso „including, but not limited to‟ „connotes an illustrative
listing, one purposefully capable of enlargement‟ ”].) Any subdivision under the
Subdivision Map Act thus is, by definition, a species of change in the density or
intensity of use of land and is a “development.” Palisades Bowl also seems to
assume the Coastal Act is concerned only with preventing an increase in density

                                           5
or intensity of use, but Public Resources Code section 30106, by using the word
“change,” signals that a project that would decrease intensity of use, such as by
limiting public access to the coastline or reducing the number of lots available for
residential purposes, is also a development. We observe, further, that other
portions of Public Resources Code section 30106 define “development” to include
uses that may not or will not have any effect on the density or intensity of use.1 In
addition, the statutory reference to “other division[s] of land, including lot splits”
(Pub. Resources Code, § 30106), which need not result in a change in density or
intensity of use, further suggests the Legislature intended “development” to
include all listed uses and all changes in density or intensity of use whether or not
the specific use was among those listed.




1       Public Resources Code section 30106 recites in full: “ „Development‟
means, on land, in or under water, the placement or erection of any solid material
or structure; discharge or disposal of any dredged material or of any gaseous,
liquid, solid, or thermal waste; grading, removing, dredging, mining, or extraction
of any materials; change in the density or intensity of use of land, including, but
not limited to, subdivision pursuant to the Subdivision Map Act (commencing
with Section 66410 of the Government Code), and any other division of land,
including lot splits, except where the land division is brought about in connection
with the purchase of such land by a public agency for public recreational use;
change in the intensity of use of water, or of access thereto; construction,
reconstruction, demolition, or alteration of the size of any structure, including any
facility of any private, public, or municipal utility; and the removal or harvesting
of major vegetation other than for agricultural purposes, kelp harvesting, and
timber operations which are in accordance with a timber harvesting plan submitted
pursuant to the provisions of the Z‟berg-Nejedly Forest Practice Act of 1973
(commencing with Section 4511).
        “As used in this section, „structure‟ includes, but is not limited to, any
building, road, pipe, flume, conduit, siphon, aqueduct, telephone line, and
electrical power transmission and distribution line.”



                                           6
       An expansive interpretation of “development” is consistent with the
mandate that the Coastal Act is to be “liberally construed to accomplish its
purposes and objectives.” (Pub. Resources Code, § 30009.) It thus has been held
that “development” is not restricted to physical alteration of the land. (DeCicco v.
California Coastal Com. (2011) 199 Cal.App.4th 947, 951 [Rejecting a claim that
a subdivision is not a land use and explaining, “[a]lthough a subdivision may not
be a use of land, it is quite clearly a „development‟ within the meaning of the
Coastal Act. Section 30106 expressly defines „development‟ to include
„subdivision.‟ ”].) Similarly, it has been recognized that the Coastal Act‟s
definition of “development” goes beyond “what is commonly regarded as a
development of real property” (Gualala Festivals Committee v. California Coastal
Com. (2010) 183 Cal.App.4th 60, 67) and is not restricted to activities that
physically alter the land or water (id. at p. 68).
       That the act extends to conversions is further demonstrated by Public
Resources Code section 30610, which exempts specified projects, including
conversion of a multiple-unit residential structure to a time-share project, from the
coastal permit requirement. Subdivision (h) of section 30610 explains that the
conversion of a residential structure into condominiums is not a time-share project
and thus does not qualify for this exemption. If the conversion of a residential
structure into condominiums were not a “development” because it does not
increase the density or intensity of use, the explanation would be unnecessary.
       Finally, the Legislature laid to rest any argument that conversions from
tenant occupancy to resident ownership are not subject to the provisions of the
Coastal Act by its response to a trial court‟s ruling that a stock cooperative
conversion was not subject to the act because it was not a “development.” At the
time of the trial court‟s ruling, Government Code section 66424, which generally


                                            7
lists the projects defined as “subdivisions” under the Subdivision Map Act, did not
expressly refer to stock cooperative conversions. The trial court, reasoning a stock
cooperative conversion was neither a defined “subdivision” nor a division of land,
concluded it could not be a “development” for purposes of the Coastal Act.
(California Coastal Com. v. Quanta Investment Corp. (1980) 113 Cal.App.3d 579,
595.) The Legislature responded by amending Government Code section 66424 to
specifically recite “ „Subdivision‟, includes . . . the conversion of five or more
existing dwelling units to a stock cooperative . . .” (Gov. Code, § 66424, as
amended by Stats. 1979, ch. 1192, § 1, pp. 4691-4692; Quanta, at pp. 600-605
[quoting statute]), thus ensuring that stock cooperative conversions would be
defined subdivisions and therefore would also be “developments” subject to the
Coastal Act.
       In short, all subdivisions, including mobilehome park conversions, are
“developments” for purposes of the Coastal Act.
       We also reject the notion that an owner seeking to convert a mobilehome
park to resident ownership can avoid the reach of the Coastal Act by asserting that
its particular conversion will have no impact on the density or intensity of land
use. In the first place, that a conversion might not immediately alter use of land
does not preclude the possibility it will lead to an increase in the density or
intensity of use. Additionally, a conversion might lead to problematic design
features as owners express their individuality by decorating or adding to their
mobile homes. Nor is it impossible that owners would block public access to
coastal areas or increase the number of residents in their units. In any event, the
act accounts for the possibility a proposed project may not affect coastal resources
by conferring authority on the executive director of the coastal commission, after a
public hearing, to issue “waivers from coastal development permit requirements
for any development that is de minimus.” (Pub. Resources Code, § 30624.7.) As

                                           8
explained in Gualala Festivals Committee v. California Coastal Com., supra, 183
Cal.App.4th at pages 69-70: “Construing the Act to provide the Commission with
both expansive jurisdiction to control even limited . . . development and the
authority to exempt from the permit process development that does not have „any
significant adverse impact upon coastal resources‟ provides the Commission the
necessary flexibility to manage the coastal zone environment so as to accomplish
the statutory purposes.” That a project specifically recognized as a “development”
by the act is unlikely to affect density or intensity of land use may warrant a grant
of exemption from the act‟s permit requirements, but it does not except the project
from the act‟s jurisdiction.
       We conclude the Coastal Act applies to all mobilehome park conversions to
resident ownership.
B. The Mello Act (Gov. Code, §§ 65590, 65590.1)
       The Legislature, as part of the housing elements law (Gov. Code, §§ 65580-
65589.8), has declared that the “availability of housing is of vital statewide
importance,” and “decent housing and a suitable living environment for every
Californian . . . is a priority of the highest order.” (Id., § 65580, subd. (a).)
Further, “[t]he provision of housing affordable to low- and moderate-income
households requires the cooperation of all levels of government.” (Id., subd. (c).)
Each local government therefore is required to adopt a “housing element” as a
component of its general plan. (Id., § 65581, subd. (b).) The housing element
“shall consist of an identification and analysis of existing and projected housing
needs and a statement of goals, policies, quantified objectives, financial resources,
and scheduled programs for the preservation, improvement, and development of
housing. The housing element shall identify adequate sites for housing, including
rental housing, factory-built housing, mobilehomes, and emergency shelters, and



                                            9
shall make adequate provision for the existing and projected needs of all economic
segments of the community.” (Id., § 65583.)
       The Mello Act supplements the housing elements law, establishing
minimum requirements for housing within the coastal zone for persons and
families of low or moderate income. (Gov. Code, § 65590, subds. (b), (k); Venice
Town Council, Inc. v. City of Los Angeles (1996) 47 Cal.App.4th 1547, 1552-
1553.) It does not require local governments to adopt individual ordinances or
programs to ensure compliance with its provisions (Gov. Code, § 65590, subd.
(h)(3)), but it prohibits local governments from authorizing “[t]he conversion or
demolition of existing residential dwelling units occupied by persons and families
of low or moderate income, . . . unless provision has been made for the
replacement of those dwelling units with units for persons and families of low or
moderate income.” (Id., subd. (b); Venice Town Council, Inc., at p. 1553.)
       The Mello Act expressly applies to most conversions of residential units
within the coastal zone, and also expressly applies to the conversion of a
mobilehome or mobilehome lot to a condominium, cooperative, or similar form of
ownership. (Gov. Code, § 65590, subds. (b), (g)(1).)
C. The Subdivision Map Act (Gov. Code, §§ 66410-66499.37)
       “The Subdivision Map Act is „the primary regulatory control‟ governing
the subdivision of real property in California.” (Gardner v. County of Sonoma
(2003) 29 Cal.4th 990, 996.) It has three principal goals: “to encourage orderly
community development, to prevent undue burdens on the public, and to protect
individual real estate buyers.” (van’t Rood v. County of Santa Clara (2003) 113
Cal.App.4th 549, 563-564.) It “seeks „to encourage and facilitate orderly
community development, coordinate planning with the community pattern
established by local authorities, and assure proper improvements are made, so that



                                         10
the area does not become an undue burden on the taxpayer.‟ ” (Gardner, at pp.
997-998.)
       To accomplish its goals, the Subdivision Map Act sets suitability, design,
improvement, and procedural requirements (e.g., Gov. Code, §§ 66473 et seq.,
66478.1 et seq.). It also allows local governments to impose supplemental
requirements of the same kind (e.g., id., §§ 66475 et seq., 66479 et. seq.). (The
Pines v. City of Santa Monica (1981) 29 Cal.3d 656, 659.) Further, “[t]he Act
vests the „[r]egulation and control of the design and improvement of subdivisions‟
in the legislative bodies of local agencies, which must promulgate ordinances on
the subject.” (Gardner v. County of Sonoma, supra, 29 Cal.4th at p. 997, fn.
omitted.) The local entity‟s enforcement power is directly tied to its power to
grant or withhold approval of a subdivision map. Thus, “[o]rdinarily, subdivision
under the Act may be lawfully accomplished only by obtaining local approval and
recordation of a tentative and final map pursuant to section 66426, when five or
more parcels are involved, or a parcel map pursuant to section 66428 when four or
fewer parcels are involved.” (Ibid.)
       The subdivision process begins with submission to the city or county of an
application, including a map depicting the proposed lots. The application and map
are first reviewed for completeness. They are next reviewed for technical
feasibility, which may require consultation with other agencies. (Dittman, Map
Quest: The Subdivision Map Act may be the most heavily litigated statute in land
use law (Jan. 2007) 29 L.A. Law. 23, 24-25.) The process typically involves one
or more hearings. Thus, “[g]enerally, a public hearing is scheduled and conducted
only after city and county staff have deemed the map complete, approved the
technical feasibility of the map, and prepared an appropriate environmental
analysis. The public hearing may be before an advisory agency that is authorized
to approve, conditionally approve, or disapprove tentative maps . . . . After the

                                         11
required public hearing or hearings, the tentative map can be approved.” (Id. at
p. 25, citing Gov. Code, §§ 66452.1, subds. (a), (b), 66452.2, subd. (b); see also
Horn v. County of Ventura (1979) 24 Cal.3d 605, 616.)
       The Subdivision Map Act cites a number of circumstances that require
denial of a map; most relate to whether the proposed project and its design are
appropriate to the community or to the site, the project‟s impact on the
environment, or issues of health and safety.2
       The Subdivision Map Act expressly applies to mobilehome park
conversions. (Gov. Code, §§ 66427.4, 66427.5, 66428.1.)


2       Government Code section 66474 recites that “A legislative body of a city or
county shall deny approval of a tentative map, or a parcel map for which a
tentative map was not required, if it makes any of the following findings:
        “(a) That the proposed map is not consistent with applicable general and
specific plans . . . .
        “(b) That the design or improvement of the proposed subdivision is not
consistent with applicable general and specific plans.
        “(c) That the site is not physically suitable for the type of development.
        “(d) That the site is not physically suitable for the proposed density of
development.
        “(e) That the design of the subdivision or the proposed improvements are
likely to cause substantial environmental damage or substantially and avoidably
injure fish or wildlife or their habitat.
        “(f) That the design of the subdivision or type of improvements is likely to
cause serious public health problems.
        “(g) That the design of the subdivision or the type of improvements will
conflict with easements, acquired by the public at large, for access through or use
of, property within the proposed subdivision. In this connection, the governing
body may approve a map if it finds that alternate easements, for access or for use,
will be provided, and that these will be substantially equivalent to ones previously
acquired by the public. This subsection shall apply only to easements of record or
to easements established by judgment of a court of competent jurisdiction and no
authority is hereby granted to a legislative body to determine that the public at
large has acquired easements for access through or use of property within the
proposed subdivision.”




                                         12
                                          II.
       Palisades Bowl does not dispute that, as a general rule, developments
within the coastal zone are subject not only to the provisions of the Subdivision
Map Act (Gov. Code, §§ 66410-66499.37), but also to all other applicable state
laws, including the Coastal Act (Pub. Resources Code, § 30000 et seq.) and the
Mello Act (Gov. Code, §§ 65590, 65590.1). Nor does it dispute that, as a general
rule, a local agency may or must reject an application that does not comply with
the Coastal Act or the Mello Act, even if the application satisfies the requirements
of the Subdivision Map Act. In this case, for example, Palisades Bowl sought a
vesting tentative map. The approval of a vesting tentative map confers a vested
right to proceed with the development in substantial compliance with the
ordinances, policies, and standards described by the Subdivision Map Act. (Gov.
Code, § 66498.1, subd. (b).) But a local agency may condition or deny a permit if
“[t]he condition or denial is required in order to comply with state or federal law.”
(Id., subd. (c)(2).) Further, nothing in the chapter on vesting tentative maps
“removes, diminishes, or affects the obligation of any subdivider to comply with
the conditions and requirements of any state or federal laws, regulations, or
policies and [the chapter] does not grant local agencies the option to disregard any
state or federal laws, regulations, or policies.” (Id., § 66498.6, subd. (b).)3

3       Palisades Bowl at times argues or suggests the City acted improperly,
procedurally, by requiring it to file applications for a coastal permit and Mello Act
clearance in connection with its application for a tentative map. But a combined
application appears to be authorized by Public Resources Code section 30600,
subdivision (b)(1), which authorizes local governments to “establish procedures
for the filing, processing, review, modification, approval, or denial of a coastal
development permit,” and specifies that “[t]hose procedures may be incorporated
and made a part of the procedures relating to any other appropriate land use
development permit issued by local government.” In addition, Government Code
section 66498.1, subdivision (c)(2), part of the Subdivision Map Act, by
                                                            (footnote continued on next page)


                                          13
        But Palisades Bowl contends Government Code section 66427.5, a
provision of the Subdivision Map Act, exempts mobilehome park conversions to
resident ownership from other state laws, regulations, or policies, and prohibits
local governmental entities from enforcing compliance with any state law
requirements except for those imposed by the section itself.
        Government Code section 66427.5 creates a mandatory procedure to “avoid
the economic displacement of all nonpurchasing residents.” Under it, the
subdivider must (1) offer each existing tenant the option to purchase that tenant‟s
unit or to continue residency as a tenant (id., subd. (a)), (2) file a report on the
impact of the conversion project upon residents (id., subd. (b)), (3) make a copy of
the report available to residents at least 15 days prior to the advisory agency‟s
hearing on the map (id., subd. (c)), and (4) obtain a survey of the residents‟
support for the proposed conversion (id., subd. (d)(1)). Subdivision (d)(5) of
section 66427.5 recites that the results of the survey “shall be submitted to the
local agency upon the filing of the tentative or parcel map, to be considered as part
of the subdivision map hearing prescribed by subdivision (e).” Subdivision (e)
recites: “The subdivider shall be subject to a hearing by a legislative body or
advisory agency, which is authorized by local ordinance to approve, conditionally
approve, or disapprove the map. The scope of the hearing shall be limited to the
issue of compliance with this section.” (Italics added.) Subdivision (f) states a
formula and timeline for increasing the rent of nonpurchasing residents to the




(footnote continued from previous page)

conferring authority on local governmental agencies to deny or condition a permit
to ensure compliance with state law, necessarily contemplates a showing of
compliance with state law before or as part of the map application process.



                                           14
market rate and limits the increases that may be charged lower-income
nonpurchasing residents.4


4       Government Code section 66427.5 recites in full: “At the time of filing a
tentative or parcel map for a subdivision to be created from the conversion of a
rental mobilehome park to resident ownership, the subdivider shall avoid the
economic displacement of all nonpurchasing residents in the following manner:
        “(a) The subdivider shall offer each existing tenant an option to either
purchase his or her condominium or subdivided unit, which is to be created by the
conversion of the park to resident ownership, or to continue residency as a tenant.
        “(b) The subdivider shall file a report on the impact of the conversion upon
residents of the mobilehome park to be converted to resident owned subdivided
interest.
        “(c) The subdivider shall make a copy of the report available to each
resident of the mobilehome park at least 15 days prior to the hearing on the map
by the advisory agency or, if there is no advisory agency, by the legislative body.
        “(d)(1) The subdivider shall obtain a survey of support of residents of the
mobilehome park for the proposed conversion.
        “(2) The survey of support shall be conducted in accordance with an
agreement between the subdivider and a resident homeowners‟ association, if any,
that is independent of the subdivider or mobilehome park owner.
        “(3) The survey shall be obtained pursuant to a written ballot.
        “(4) The survey shall be conducted so that each occupied mobilehome
space has one vote.
        “(5) The results of the survey shall be submitted to the local agency upon
the filing of the tentative or parcel map, to be considered as part of the subdivision
map hearing prescribed by subdivision (e).
        “(e) The subdivider shall be subject to a hearing by a legislative body or
advisory agency, which is authorized by local ordinance to approve, conditionally
approve, or disapprove the map. The scope of the hearing shall be limited to the
issue of compliance with this section.
        “(f) The subdivider shall be required to avoid the economic displacement of
all nonpurchasing residents in accordance with the following:
        “(1) As to nonpurchasing residents who are not lower income households,
as defined in Section 50079.5 of the Health and Safety Code, the monthly rent,
including any applicable fees or charges for use of any preconversion amenities,
may increase from the preconversion rent to market levels, as defined in an
appraisal conducted in accordance with nationally recognized professional
appraisal standards, in equal annual increases over a four-year period.
                                                           (footnote continued on next page)


                                         15
        In Palisades Bowl‟s view, by limiting the scope of the hearing prescribed
by Government Code section 66427.5, subdivision (e) to the issue of compliance
with “this section,” the Legislature defined the full extent of a local governmental
entity‟s obligation and power to review an application to convert a mobilehome
park to resident ownership. Thus, according to Palisades Bowl, the City lacked
authority to deny its application for the failure to comply with the Coastal Act or
the Mello Act and for that reason also lacked authority to reject its application for
failing to include applications for a coastal development permit and for Mello Act
clearance. The City asserts, to the contrary, that Government Code section
66427.5, even if read to limit local regulation of mobilehome park conversions,
need not and should not be construed to prevent local agencies from enforcing
compliance with state laws such as the Coastal Act or the Mello Act.
        As we are concerned here only with the application of Coastal Act and
Mello Act requirements, we need not also determine whether Government Code
section 66427.5 limits local regulation of mobilehome park conversions. We find
that irrespective of any effect section 66427.5 has on local regulation of
mobilehome park conversions or on the number or subject matter of any hearings
required or permitted by the Subdivision Map Act, it does not affect the
responsibility of local governmental agencies to ensure compliance with the


(footnote continued from previous page)

       “(2) As to nonpurchasing residents who are lower income households, as
defined in Section 50079.5 of the Health and Safety Code, the monthly rent,
including any applicable fees or charges for use of any preconversion amenities,
may increase from the preconversion rent by an amount equal to the average
monthly increase in rent in the four years immediately preceding the conversion,
except that in no event shall the monthly rent be increased by an amount greater
than the average monthly percentage increase in the Consumer Price Index for the
most recently reported period.”



                                          16
Coastal Act and the Mello Act and does not deprive local agencies of the power to
hold hearings or impose such conditions as are necessary to ensure compliance
with those acts.
                                         III.
       “ „As in any case involving statutory interpretation, our fundamental task
here is to determine the Legislature‟s intent so as to effectuate the law‟s
purpose.‟ ” (In re C.H. (2011) 53 Cal.4th 94, 100.) “ „If the statute‟s text evinces
an unmistakable plain meaning, we need go no further.‟ ” (Ibid.) But where, as
here, a statute‟s terms are unclear or ambiguous, “we may „look to a variety of
extrinsic aids, including the ostensible objects to be achieved, the evils to be
remedied, the legislative history, public policy, contemporaneous administrative
construction, and the statutory scheme of which the statute is a part.‟ ” (In re
M.M. (2012) 54 Cal.4th 530, 536.)
       Significant state policies favor an interpretation of Government Code
section 66427.5 that does not deprive the Coastal Act and the Mello Act of
jurisdiction over land use within the coastal zone. As we observed earlier, the
Coastal Act specifically recites that “existing developed uses, and future
developments that are carefully planned and developed consistent with the policies
of [the act] are essential to the economic and social well-being of the people of
this state . . . .” (Pub. Resources Code, § 30001, subd. (d).) Moreover, as the
Court of Appeal recognized, the Coastal Act explains that the “permanent
protection of the state‟s natural and scenic resources is a paramount concern to
present and future residents of the state and nation.” (Pub. Resources Code,
§ 30001, subd. (b), italics added.) The housing elements law, which the Mello Act
supplements, similarly responds to a concern “of vital statewide importance.”
(Gov. Code, § 65580, subd. (a).)



                                          17
       Palisades Bowl, however, claims a different state policy mandates its
interpretation of Government Code section 66427.5. That section was enacted in
1991 (Stats. 1991, ch. 745, § 2, p. 3324), several years after the Legislature
enacted the Mobilehome Park Resident Ownership Program (Health & Saf. Code,
§§ 50780 et seq., 50781, subd. (j), added by Stats. 1984, ch. 1692, § 2, pp. 6115-
6119; hereafter MPROP), in which it articulated its concern that manufactured
housing and mobilehome parks, a significant source of affordable housing for
California residents, were being threatened by increases in costs, physical
deterioration, and pressures to convert the parks to other uses. (Health & Saf.
Code, § 50780, subd. (a).) The MPROP was enacted “to encourage and facilitate
the conversion of mobilehome parks to resident ownership or ownership by
qualified nonprofit housing sponsors or by local public entities, to protect low-
income mobilehome park residents from both physical and economic
displacement, to obtain a high level of private and other public financing for
mobilehome park conversions, and to help establish acceptance for resident-
owned, nonprofit-owned, and government-owned mobilehome parks in the private
market.” (Health & Saf. Code, § 50780, subd. (b).)5

5      Health and Safety Code section 50780 provides in full: “(a) The
Legislature finds and declares as follows:
       “(1) That manufactured housing and mobilehome parks provide a
significant source of homeownership for California residents, but increasing costs
of mobilehome park development and construction, combined with the costs of
manufactured housing, the costs of financing and operating these parks, the low
vacancy rates, and the pressures to convert mobilehome parks to other uses
increasingly render mobilehome park living unaffordable, particularly to those
residents most in need of affordable housing.
       “(2) That state government can play an important role in addressing the
problems confronted by mobilehome park residents by providing supplemental
financing that makes it possible for mobilehome park residents to acquire the
mobilehome parks in which they reside and convert them to resident ownership.
                                                           (footnote continued on next page)


                                         18
        In Palisades Bowl‟s view, it follows that when the Legislature enacted
Government Code section 66427.5, it did so not only to provide a uniform
statewide procedure for protecting nonpurchasing residents against economic
displacement, but also to promote conversions of mobilehome parks to resident or
nonprofit ownership by simplifying the procedures for what it asserts is little more
than a change in title. (See also Sequoia Park Associates v. County of Sonoma
(2009) 176 Cal.App.4th 1270, 1295 [taking the view that because tenant-occupied
mobilehome parks are subject to a myriad of laws and regulations, local review of
mobilehome park conversions is unnecessary].)
        We do not agree. Although the MPROP reflects a state policy favoring
conversions of mobilehome parks to resident ownership, nothing in it, and nothing
in Government Code section 66427.5, suggests a belief by the Legislature that this
policy is of more importance than and overrides the “paramount” and “vital”

(footnote continued from previous page)

        “(3) That a significant number of older mobilehome parks exist in
California, the residents of which may collectively lack the experience or other
qualifications necessary to successfully own and operate their parks; that these
parks provide low-cost housing for their residents that would be difficult to replace
if the parks were converted to other uses; that these parks are more likely than
other parks to be threatened by physical deterioration or conversion to other uses;
and that it is, therefore, appropriate to use the resources of the fund pursuant to
this chapter to transfer these parks to ownership by qualified nonprofit housing
sponsors or by local public entities for the purpose of preserving them as
affordable housing.
        “(b) Therefore, it is the intent of the Legislature, in enacting this chapter, to
encourage and facilitate the conversion of mobilehome parks to resident
ownership or ownership by qualified nonprofit housing sponsors or by local public
entities, to protect low-income mobilehome park residents from both physical and
economic displacement, to obtain a high level of private and other public
financing for mobilehome park conversions, and to help establish acceptance for
resident-owned, nonprofit-owned, and government-owned mobilehome parks in
the private market.”



                                           19
concerns of the Coastal Act and the Mello Act. In addition, the Subdivision Map
Act‟s deference to other state or federal laws, regulations, or policies; the other
interests at stake; and the absence of any language in section 66427.5 expressly
excepting mobilehome park conversions from those laws, regulations, or policies
strongly suggest the section, like the other provisions of the Subdivision Map Act,
is intended to operate in conjunction with other state laws.
       General principles of statutory interpretation also favor a construction of
Government Code section 66427.5 that does not cause it to displace the Coastal
Act or the Mello Act. “A court must, where reasonably possible, harmonize
statutes, reconcile seeming inconsistencies in them, and construe them to give
force and effect to all of their provisions. [Citations.] This rule applies although
one of the statutes involved deals generally with a subject and another relates
specifically to particular aspects of the subject.” (Hough v. McCarthy (1960) 54
Cal.2d 273, 279.) Thus, when “ „two codes are to be construed, they “must be
regarded as blending into each other and forming a single statute.” [Citation.]
Accordingly, they “must be read together and so construed as to give effect, when
possible, to all the provisions thereof.” [Citation.]‟ ” (Mejia v. Reed (2003) 31
Cal.4th 657, 663.) Further, “ „ “[a]ll presumptions are against a repeal by
implication. [Citations.]” [Citation.] Absent an express declaration of legislative
intent, we will find an implied repeal “only when there is no rational basis for
harmonizing two potentially conflicting statutes [citation], and the statutes are
„irreconcilable, clearly repugnant, and so inconsistent that the two cannot have
concurrent operation.‟ ” [Citation.]‟ ” (Merrill v. Navegar, Inc. (2001) 26 Cal.4th
465, 487; accord, Schatz v. Allen Matkins Leck Gamble & Mallory LLP (2009) 45
Cal.4th 557, 573.)
       Government Code section 66427.5 can be construed to require a hearing
devoted exclusively to the issue of economic displacement of tenants in addition

                                          20
to the procedures and hearings required by other state laws. Such a construction is
consistent with the general application of the Subdivision Map Act and the Coastal
Act and the Mello Act to developments within the coastal zone, harmonizing the
provisions of all three acts. This construction is consistent as well with the Mello
Act‟s express mandate that its provisions apply to mobilehome park conversions
within the coastal zone. (Gov. Code, § 65590, subds. (b), (g)(1).) A contrary
construction of section 66427.5, one that denies enforcement of the Coastal Act
and the Mello Act in connection with mobilehome park conversions within the
coastal zone, not only fails to harmonize the section with those acts but, by
overriding their provisions, also effects an implied partial repeal of them. (See
Schatz v. Allen Matkins Leck Gamble & Mallory LLP, supra, 45 Cal.4th at p. 573.)
We would adopt it only if no other construction were feasible.
       That Government Code section 66427.5, like the Mello Act, seeks to
preserve affordable housing within the coastal zone does not render the statutes
fatally incompatible. Section 66427.5 establishes specific measures to avoid the
economic displacement of all nonpurchasing mobilehome park residents through
notice, an opportunity to purchase, and measured rent increases. Nothing requires
either the subdivider or the purchasing residents to maintain or provide any low-
or moderate-income housing stock. In contrast, the Mello Act requires a
developer to provide replacement low- and moderate-income housing in order to
maintain a variety of housing stock within the coastal zone. (Gov. Code,
§ 65590.) The statutes thus address different subjects: one protects current
residents, the other maintains adequate low- and moderate-income housing stock
in the coastal zone for future residents. There is no conflict between them.
       We recognize that requiring compliance with the Mello Act and the Coastal
Act may slow down the conversion process. But that result, even if not fully
consistent with the Legislature‟s expressed desire, in the MPROP, to encourage or

                                         21
facilitate conversions, does not create so serious a repugnancy between statutory
schemes as to justify a construction of Government Code section 66427.5 that
effects an implied repeal of the Coastal Act and the Mello Act.
       Nor is it by any means certain the Legislature would have assumed
compliance with the Coastal Act or the Mello Act would pose significant obstacles
to mobilehome park conversions. The goals of those acts are not incompatible
with Government Code section 66427.5 or with a desire to protect mobilehome
parks as a source of affordable housing, and Palisades Bowl has not shown that
requiring a coastal permit or Mello Act compliance will unreasonably burden
conversions to resident ownership. To the contrary, if, as Palisades Bowl insists,
its conversion will have no effect on the interests protected by the Coastal Act, it
may be able to obtain an exemption from the necessity of obtaining a coastal
permit. (Pub. Resources Code, § 30624.7). In addition, although requiring
compliance with the Mello Act may delay the conversion process, Government
Code section 66427.5, subdivision (e), by creating a uniform statewide procedure
for protecting nonpurchasing residents against economic displacement, streamlines
the process by addressing the issue most likely to create a stumbling block to
conversion. The Legislature reasonably may have concluded such a procedure
provides an adequate response to the desire to encourage and facilitate
conversions.
       Finally, a related provision of the Subdivision Map Act also argues against
Palisades Bowl‟s interpretation. Government Code section 66427.5 generally
refers to the conversion of a rental mobilehome park to resident ownership.
Government Code section 66428.1 governs conversions when at least two-thirds
of the park‟s tenants sign a petition indicating their intent to purchase the park for
purposes of converting it to resident ownership. Section 66428.1 states a general
rule requiring waiver of the requirement for a parcel map or a tentative and final

                                          22
map for tenant-initiated conversions, but excepts from that rule conversions where
design or improvement requirements are necessitated by significant health or
safety concerns (id., subd. (a)(1)), the local agency determines there is an exterior
boundary discrepancy that requires recordation of a new parcel or tentative and
final map (id., subd. (a)(2)), the existing parcels were not created by a recorded
parcel or final map (id., subd. (a)(3)), or the conversion would result in the
creation of more condominium units or interests than the number of tenant lots or
spaces that existed prior to conversion (id., subd. (a)(4)). Accordingly, despite the
Legislature‟s expressed interest, in the MPROP, of promoting mobilehome park
conversions to resident ownership, section 66428.1 contemplates some form of
local scrutiny for the purpose of determining whether or not waiver is warranted,
and by specifying conditions that preclude waiver, it further implies that the
agency charged with the obligation to review map applications has the authority to
address those conditions when determining whether to approve, conditionally
approve, or disapprove the map. That the Legislature did not intend to prevent all
review even of tenant-initiated conversions to address local concerns argues
against a construction of Government Code section 66427.5 that prevents review
of owner-initiated conversions for compliance with state law.
       For the reasons we have stated, we find a construction of Government Code
section 66427.5 that does not exempt residential conversions from the Coastal Act
and the Mello Act to be consistent with the language of the section and its context,
and finds significant support in the rules of statutory construction disfavoring
implied repeal of laws and favoring harmony between code provisions. Palisades
Bowl argues, however, that the legislative history of the section reveals that the
Legislature intended to exempt conversions from the requirements of other state
laws. That history has been chronicled in other cases (see, e.g., Colony Cove
Properties, LLC v. City of Carson (2010) 187 Cal.App.4th 1487, 1497-1504;

                                          23
Sequoia Park Associates v. County of Sonoma, supra, 176 Cal.App.4th at
pp. 1282-1287; El Dorado Palm Springs, Ltd. v. City of Palm Springs (2002) 96
Cal.App.4th 1153, 1166-1174 (El Dorado)), and because little in the history prior
to the 2002 amendment of section 66427.5 sheds light on the meaning of section
66427.5, subdivision (e), it need not be described in great detail here. Palisades
Bowl cites it chiefly for the Legislature‟s response to the decision in El Dorado.
We find, to the contrary, the Legislature did no more than signal its intent to bar
local governmental entities from imposing their own conditions for the protection
of tenants on conversions to resident ownership.
       An understanding of El Dorado begins with an earlier case, Donohue v.
Santa Paula West Mobile Home Park (1996) 47 Cal.App.4th 1168. There, the
Second District rejected an argument that provisions of Government Code section
66427.5 allowing for increases in rent after conversion (id., former subd. (d)(1),
now subd. (f)(1)) take effect when a subdivider files a tentative map as the first
step toward conversion to resident ownership. The court held that the provisions
do not take effect until conversion occurs (Donohue, at p. 1173), observing that a
contrary conclusion would mean “every park owner could purchase a lifetime
exemption from local rent control for the cost of filing a tentative map, even if
park residents have no ability to purchase and even if local government
disapproves the tentative map. Park residents could then be economically
displaced by unregulated rent increases. This is the very circumstance section
66427.5 was enacted to prevent.” (Id. at p. 1175.)
       The decision in Donohue did not render it impossible to use Government
Code section 66427.5 to avoid local rent control. For example, an owner could
obtain approval for a conversion, take the steps necessary to “convert” the park so
as to exempt it from local rent control, but make no further effort to transfer
ownership of the newly created lots to residents, thereby enabling the owner to

                                         24
continue to rent the units to tenants without the burden of local rent control. In El
Dorado, supra, 96 Cal.App.4th 1153, the City of Palm Springs had responded to
that possibility by making its approval of a proposed conversion subject to
conditions designed to ensure the conversion was bona fide. One condition would
delay conversion, and thus the force of section 66427.5‟s rent increase provisions,
until escrow had closed on approximately one-third of the units. The Fourth
District held the conditions violated section 66427.5. It found a park is converted
to resident ownership when the first unit is sold (El Dorado, at p. 1166), thus
confirming it would be possible for a park owner to avoid local rent control by
means of a “sham” conversion. The court expressed concern that section 66427.5
therefore could be used to avoid local rent control by means of “sham
transactions,” suggesting the Legislature might wish to broaden the authority of
local entities to regulate conversions. (El Dorado, at p. 1165.) But it held that
section 66427.5, in what was then subdivision (d), “provides that „The scope of the
hearing shall be limited to the issue of compliance with this section.‟ Thus, the
City lacks authority to investigate or impose additional conditions to prevent sham
or fraudulent transactions at the time it approves the tentative or parcel map.” (El
Dorado, at p. 1165.)
       In 2002, the Legislature responded to the decision in El Dorado by
amending Government Code section 66427.5, moving the section‟s hearing
requirements to a new subdivision (e) and adding a new subdivision (d), which
imposes on the subdivider the obligation to obtain a survey of tenants to determine
tenant support for a conversion and submit the results of the survey to the local
agency “to be considered as part of the subdivision map hearing prescribed by
subdivision (e).” (Gov. Code, § 66427.5, subd. (d)(5), added by Stats. 2002,
ch. 1143, § 1, p. 7399.) The Legislature also enacted, but did not include in the
code amendments, language reciting: “It is the intent of the Legislature to address

                                         25
the conversion of a mobilehome park to resident ownership that is not a bona fide
resident conversion, as described by the Court of Appeal in El Dorado . . . . It is,
therefore, the intent of the Legislature in enacting this act to ensure that
conversions pursuant to Section 66427.5 of the Government Code are bona fide
resident conversions.” (Stats. 2002, ch. 1143, § 2, pp. 7399-7400.)6 But the
Legislature rejected a proposal that would have granted local agencies authority to
impose “any additional conditions of approval that the local legislative body or
advisory agency determines are necessary to preserve affordability or to protect
nonpurchasing residents from economic displacement.” (Sen. Amend. to Assem.
Bill No. 930 (2001-2002 Reg. Sess.) June 26, 2002, § 1, p. 3, italics omitted.)
       Palisades Bowl asserts the Legislature‟s failure to adopt provisions
conferring additional authority on local agencies proves the Fourth District in El
Dorado, supra, 96 Cal.App.4th 1153, correctly interpreted Government Code
section 66427.5 as precluding local governmental agencies from investigating or
imposing additional conditions on mobilehome park conversions to prevent sham
or fraudulent transactions. It reasons, further, that the Legislature‟s limited
response to that decision and its expressed interest in promoting mobilehome park
conversions to resident ownership lead inexorably to the conclusion the
Legislature intended to prevent local agencies from denying conversion
applications for any reason besides noncompliance with section 66427.5. But the
Fourth District in El Dorado was concerned only with conditions that had been


6      This language is part of what is known as a “ „plus section‟ ” of a bill: a
provision “that is not intended to be a substantive part of the code section or
general law that the bill enacts, but [expresses] the Legislature‟s view on some
aspect of the operation or effect of the bill.” (People v. Allen (1999) 21 Cal.4th
846, 858-859, fn. 13.)




                                          26
imposed on a conversion by a local entity to protect tenants, and neither its
holding nor the Legislature‟s response to it can reasonably be read to support an
argument neither addresses: whether section 66427.5, even if it precludes local
regulation to prevent sham conversions, also bars state-mandated local review of
conversions for compliance with other state laws.
       For the same reason, we find little if any support for Palisades Bowl‟s
position in two appellate court cases that, like the present case, were decided after
the 2002 amendments to Government Code section 66427.5. In Sequoia Park
Associates v. County of Sonoma, supra, 176 Cal.App.4th 1270, the First District
invalidated a local ordinance that specified the actions a subdivider was required
to take to prove a proposed conversion was “a bona fide resident conversion” (id.
at p. 1274). The court reasoned that the Legislature has expressly and impliedly
preempted all local regulation of mobilehome park conversions to resident
ownership. (Id. at pp. 1275, 1297-1300.) The following year, the Second District
issued its opinion in the present case, and on the same day also decided Colony
Cove Properties, LLC v. City of Carson, supra, 187 Cal.App.4th 1487. It found
there that, “[w]hen it overhauled sections 66427.4 and 66427.5 in 1995, the
Legislature deprived local entities and agencies of the authority to „enact[] more
stringent measures‟ regulating conversions of mobilehome parks to resident
ownership, thereby conveying its intent to prevent localities from unduly impeding
resident conversions.” (Id. at p. 1506.) The court further observed that the
Legislature‟s later rejection of the proposal to authorize local agencies to impose
additional conditions of approval “demonstrates that it continues to oppose local
deviation from or addition to the statutory criteria.” (Ibid.)
       Although broadly stating that Government Code section 66427.5 precludes
local regulation of mobilehome park conversions to resident ownership, neither
Sequoia Park nor Colony Cove considered the specific issues presented by this

                                          27
case: whether the section exempts conversions from other state laws, such as the
Coastal Act and the Mello Act, or bars local agencies from exercising the authority
delegated to them by the Coastal Act and the Mello Act to require compliance
with those acts and to reject or deny applications that do not establish compliance.
They do not, accordingly, provide authority supporting either argument.
                                  CONCLUSION
       We hold that Government Code section 66427.5, which states a uniform,
statewide procedure for protecting nonpurchasing residents against economic
displacement, does not exempt conversions of mobilehome parks to resident
ownership from the requirements of the Coastal Act (Pub. Resources Code,
§ 30000 et seq.) or the Mello Act (Gov. Code, §§ 65590, 65590.1), which also
apply to such conversions, and has no effect on the authority those acts delegate to
local entities to enforce compliance with their provisions. Local agencies
therefore are not precluded from establishing such procedures and holding such
hearings as are appropriate to fulfill their responsibilities to ensure compliance
with the Coastal Act and the Mello Act.
       The judgment of the Court of Appeal is affirmed.

                                                  WERDEGAR, J.
WE CONCUR:
CANTIL-SAKAUYE, C. J.
CHIN, J.
CORRIGAN, J.
LIU, J.
KLINE, J.


      Presiding Justice, Court of Appeal, First Appellate District, Division Two,
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                          28
                  DISSENTING OPINION BY KENNARD, J.



       Government Code section 66427.5 (section 66427.5) sets forth
requirements for subdividing a mobilehome park for the purpose of converting it
to resident ownership — that is, a mobilehome park in which the residents own,
rather than rent, the parcels on which their mobilehomes are situated. The
majority holds that when a mobilehome park is located within the coastal zone, a
person or entity seeking to convert the park to resident ownership must comply not
only with section 66427.5 but also with the California Coastal Act of 1976 (Pub.
Resources Code, § 30000 et seq.; hereafter Coastal Act) and the Mello Act (Gov.
Code, § 65590).
       I disagree. Because subdividing a mobilehome park to convert it to
resident ownership does not involve a change in the density or intensity of the
property‟s use, it is not a “development” within the meaning of the Coastal Zone
Act, and therefore it is not subject to regulation under that act. Nor does the Mello
Act apply. The plain language of section 66427.5‟s subdivision (e) shows that the
Legislature intended section 66427.5 to displace other state laws such as the Mello
Act.
                                          I
       Plaintiff Pacific Palisades Bowl Mobile Estates, LLC (Palisades Bowl)
owns a mobilehome park with more than 170 units. The park is in the coastal


                                          1
zone across Pacific Coast Highway from Will Rogers State Beach in the City of
Los Angeles (the City). In November 2007, after various discussions with City‟s
planning officials, Palisades Bowl attempted to file an application to convert its
mobilehome park to resident ownership. City officials refused to accept the
application, insisting it was incomplete because it did not include, among other
things, a coastal development permit and a Mello Act affordable housing
determination.
       In January 2008, Palisades Bowl filed in superior court a petition for writ of
mandate together with a complaint for declaratory and injunctive relief. Palisades
Bowl alleged, among other things, that the City had improperly refused to accept
its subdivision application and that the City lacks discretion to impose any
requirements other than those set forth in section 66427.5. Palisades Bowl
requested a writ or injunction commanding the City to accept its application, deem
it complete, and make a decision either approving or denying it.
       The superior court issued a peremptory writ of mandate commanding the
City to vacate its decision finding Palisades Bowl‟s application incomplete, deem
it complete, and evaluate it without regard to whether it complied with either the
Coastal Act or the Mello Act. On the City‟s appeal, the Court of Appeal reversed
with directions to vacate the peremptory writ and enter judgment for the City.
This court granted review.
                                         II
       This case presents issues of statutory construction. In construing statutes, a
court aims “to ascertain the intent of the enacting legislative body so that we may
adopt the construction that best effectuates the purpose of the law.” (Hassan v.
Mercy American River Hospital (2003) 31 Cal.4th 709, 715; accord, Klein v.
United States of America (2010) 50 Cal.4th 68, 77; Chavez v. City of Los Angeles
(2010) 47 Cal.4th 970, 986.) To achieve this goal, a court begins by looking to the

                                          2
words of the statute, “because the statutory language is generally the most reliable
indicator of legislative intent.” (Hassan v. Mercy American River Hospital, supra,
at p. 715; accord, Klein v. United States of America, supra, at p. 77; Chavez v. City
of Los Angeles, supra, at p. 986.) If the statutory language is not ambiguous, its
plain meaning governs. (In re Ethan C. (2012) 54 Cal.4th 610, 627; People v.
Toney (2004) 32 Cal.4th 228, 232.)
       The Coastal Act does not expressly require a permit for mobilehome park
conversions to resident ownership, but it does require a permit for any
“development.” (Pub. Resources Code, § 30600.) The issue, then, is whether a
mobilehome park conversion to resident ownership is a “development” within the
Coastal Act‟s definition of that term as, among other things, a “change in the
density or intensity of use of land, including, but not limited to, subdivision
pursuant to the Subdivision Map Act . . . and any other division of land, including
lot splits, except where the land division is brought about in connection with the
purchase of such land by a public agency for public recreational use” (Pub.
Resources Code, § 30106). Under the plain meaning of this definition, a
mobilehome park conversion to resident ownership is not a “development”
because it does not change the density or intensity of use of the land, but merely
changes the form of its ownership. After the conversion, the same number of
mobilehomes will remain in the same locations, each occupied by a single
household.
       The majority concludes otherwise. It reasons that “by introducing a list of
projects, including „subdivision,‟ with the phrase „including, but not limited to,‟
the Legislature in Public Resources Code section 30106 has explained that each
listed project is a change in the intensity of use for purposes of the act . . . .” (Maj.
opn., ante, at p. 5.) The majority states: “Any subdivision under the Subdivision
Map Act thus is, by definition, a species of change in the density or intensity of use

                                            3
of land and is a „development.‟ ” (Ibid.; see also id. at p. 8 [“In short, all
subdivisions, including mobilehome park conversions, are „developments‟ for
purposes of the Coastal Act.”].)
       The majority‟s approach leads to statutory constructions that the
Legislature is unlikely to have intended. For example, if a statute defined “antique
American car” as “any car manufactured in the United States before 1940,
including, but not limited to, a Ford, Chevrolet, or Chrysler,” the majority‟s
approach would mean that every Ford, Chevrolet, and Chrysler by definition is an
“antique American car,” regardless of where or when it was made. Such a
construction would be nonsensical because it nullifies important elements in the
statutory definition. I would construe this hypothetical statutory definition to
mean that a Ford, Chevrolet, or Chrysler is an “antique American car” if, but only
if, it was manufactured in the United States before 1940.
       Another example, involving an actual statutory definition, is provided by
People v. Arias (2008) 45 Cal.4th 169 (Arias). At issue there was the meaning of
Health and Safety Code section 11366.8, making it a crime to possess a “false
compartment” in a vehicle. The statute defines “false compartment” as “any box,
container, space, or enclosure that is intended for use or designed for use to
conceal, hide, or otherwise prevent discovery of any controlled substance within
or attached to a vehicle, including, but not limited to, . . . [¶] . . . [¶] . . . [o]riginal
factory equipment of a vehicle that is modified, altered, or changed. . . .” (Health
& Saf. Code, § 11366.8, subd. (d).) This court construed that provision as
“exclud[ing] from its definition of „false compartment‟ a vehicle‟s original factory
equipment that has not been modified, altered, or changed in any way.” (Arias,
supra, at pp. 173-174.)
       The majority here cites Arias, supra, 45 Cal.4th 169, for the proposition
that whenever a statutory definition contains a list introduced by the phrase

                                              4
“including, but not limited to,” then every item on the list necessarily must, in
every instance, fall within the statutory definition. (Maj. opn., ante, at p. 5.) The
flaw in that reasoning becomes apparent if it is applied to the statutory definition
at issue in Arias. Under the majority‟s reasoning, as applied to Health and Safety
Code section 11366.8, any modification of a vehicle‟s original factory equipment
by definition produces a false compartment, regardless of whether the modification
meets the statute‟s requirement of being intended or designed for use to conceal a
controlled substance. Surely this cannot be what the Legislature contemplated. I
would construe the statute in Arias as meaning that modified original factory
equipment is a “false compartment” if, but only if, it is “intended for use or
designed for use to conceal, hide, or otherwise prevent discovery of any controlled
substance within or attached to a vehicle” (Health & Saf. Code, § 11366.8, subd.
(d)). By the same token, a subdivision or other division of land qualifies as a
“development” under the Coastal Act if, but only if, it will result in a “change in
the density or intensity of use of land” (Pub. Resources Code, § 30106). As this
court explained in Arias, in construing a statutory definition, a court must be
careful not to “render nugatory the qualifiers that the Legislature purposefully
included . . . .” (Arias, supra, 45 Cal.4th at p. 181.)
       To summarize: Because subdividing a mobilehome park under section
66427.5 for the purpose of converting it to resident ownership involves no change
in the density or intensity of the land‟s use, it is not a development under the
Coastal Act, no coastal permit is required, and no conflict exists between section
66427.5 and the Coastal Act.
       This leaves the Mello Act, which establishes housing requirements within
the coastal zone for persons and families with low or moderate incomes. In
particular, it prohibits authorizing the conversion or demolition of existing
residential units occupied by persons and families of low or moderate income

                                           5
unless provision has been made for replacement with other similar units. The
Mello Act expressly applies to the conversion of a mobilehome or mobilehome lot
in a mobilehome park lot “to a condominium, cooperative, or similar form of
ownership.” (Gov. Code, § 65590, subd. (g)(1).)
       Section 66427.5 contains its own safeguards to avoid economic
displacement of nonpurchasing tenants with low or moderate incomes. The
subdivider (usually the mobilehome park‟s owner) must offer each tenant the
option to continue renting the space rather than buying it. (§ 66427.5, subd. (a).)
If the tenant chooses to continue renting, section 66427.5 limits rent increases.
(§ 66427.5, subd. (f).) For lower income households, increases cannot exceed the
rise in the Consumer Price Index. (§ 66427.5, subd. (f)(2).) The subdivider also
must survey all the tenants to find out if they favor the conversion to resident
ownership and give copies of the survey results to the local agency as part of the
subdivision application. (§ 66427.5, subd. (d).)
       For mobilehome park conversions to resident ownership, application of the
Mello Act is precluded by section 66427.5‟s subdivision (e), which reads: “The
subdivider shall be subject to a hearing by a legislative body or advisory agency,
which is authorized by local ordinance to approve, conditionally approve, or
disapprove the map. The scope of the hearing shall be limited to the issue of
compliance with this section.” (Italics added.) By limiting the issues at the
hearing on the subdivision application to compliance with section 66427.5 itself,
the plain language of this provision bars application of other state laws such as the
Mello Act.
       Reaching a different conclusion, the majority states that the language of
section 66427.5‟s subdivision (e) “can be construed to require a hearing devoted
exclusively to the issue of economic displacement of tenants in addition to the
procedures and hearing required by other state laws.” (Maj. opn., ante, at pp. 20-

                                          6
21.) But nothing in the statutory language suggests that the Legislature intended
such a cumbersome and inefficient system, mandating multiple hearings for
piecemeal consideration of overlapping and redundant statutory requirements
before a subdivision map may be approved. To subdivide a mobilehome park for
conversion to resident ownership, section 66427.5 requires a single application
and a single hearing limited to the question of compliance with section 66427.5, to
be followed by approval or disapproval. Thus, section 66427.5 alone governs the
subdivision map approval.
      For the reasons stated above, I conclude that irrespective of whether a
mobilehome park is located within the coastal zone, the person or entity seeking to
convert the park to resident ownership must comply only with section 66427.5 and
need not also comply with either the Coastal Act or the Mello Act. Therefore, I
would reverse the judgment of the Court of Appeal and direct that court to affirm
the superior court‟s judgment.


                                                KENNARD, J.




                                         7
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Pacific Palisades Bowl Mobile Estates, LLC v. City of Los Angeles
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 187 Cal.App.4th 1461
Rehearing Granted
__________________________________________________________________________________

Opinion No. S187243
Date Filed: November 29, 2012
__________________________________________________________________________________

Court: Superior
County: Los Angeles
Judge: James C. Chalfant
__________________________________________________________________________________

Counsel:

Bien & Summers, Elliot L. Bien, Amy E. Margolin; Blum Collins and Craig M. Collins for Plaintiff and
Appellant.

Bien & Summers, Elliot L. Bien and Amy E. Margolin for Western Manufactured Housing Communities
Association as Amicus Curiae on behalf of Plaintiff and Appellant.

Hart, King & Coldren, Robert S. Coldren, C. William Dahlin and Boyd L. Hill for Laguna Terrace Park,
LLC, as Amicus Curiae on behalf of Plaintiff and Appellant.

R. S. Radford for Pacific Legal Foundation as Amicus Curiae on behalf of Plaintiff and Appellant.

Gilchrist & Rutter, Richard H. Close, Thomas W. Casparian and Yen N. Hope for Carson Harbor Village,
Ltd., as Amicus Curiae on behalf of Plaintiff and Appellant.

Carmen A. Trutanich, City Attorney, Jeri L. Burge, Assistant City Attorney, Kenneth T. Fong and Amy
Brothers, Deputy City Attorneys, for Defendant and Appellant.

Kirkland & Ellis, Robyn E. Bladow and Vidhya Ragunathan for Western Center on Law and Poverty as
Amicus Curiae on behalf of Defendant and Appellant.

Law Office of William J. Constantine and William J. Constantine for Golden State Manufactured-Home
Owners League as Amicus Curiae on behalf of Defendant and Appellant.

Kamala D. Harris, Attorney General, Manuel M. Medeiros, State Solicitor General, John A. Saurenman,
Assistant Attorney General, and Jamee Jordan Patterson, Deputy Attorney General, for California Coastal
Commission as Amicus Curiae on behalf of Defendant and Appellant.

Richards, Watson & Gershon, Rochelle Browne and Ginetta L. Giovinco for League of California Cities as
Amicus Curiae on behalf of Defendant and Appellant.

Aleshire & Wynder, William W. Wynder, Sunny K. Soltani and Jeff M. Malawy for Palisades Bowl
Residents‟ Association, Inc., and City of Carson as Amici Curiae on behalf of Defendant and Appellant.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Elliot L. Bien
Bien & Summers
23 Palomino Road
Novato, CA 94947
(415) 898-2900

Amy Brothers
Deputy City Attorney
700 City Hall East
200 North Main Street
Los Angeles, CA 90012
(213) 978-8069